              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 3:20-cv-00306-MR

WALTER TIMOTHY GAUSE,            )
                                 )
                     Petitioner, )
                                 )             MEMORANDUM OF
               vs.               )             DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

     THIS MATTER is before the Court upon the Petitioner’s Motion for

Relief from Judgment filed on March 8, 2021. [Doc. 26]. For the reasons set

forth below, the Court dismisses the Petitioner’s motion as an unauthorized

and successive habeas petition.

I.   PROCEDURAL BACKGROUND

     Walter Timothy Gause (the “Petitioner”) is a prisoner of the State of

North Carolina, who was convicted on February 20, 2014 in Mecklenburg

County Superior Court of robbery with a dangerous weapon, assault with a

deadly weapon inflicting serious injury, and conspiracy to commit robbery

with a dangerous weapon. State v. Gause, 772 S.E.2d 265, 2015 WL

1529828, at *1-2 (N.C. Ct. App.) (unpublished), disc. rev. denied, 776 S.E.2d

858 (2015) (Mem.). The trial court sentenced the Petitioner to consecutive

                                     1

        Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 1 of 7
active sentences of 146–185 months imprisonment for the robbery and

conspiracy convictions, and 59–80 months for the assault conviction. Id.

         After seeking post-conviction relief in the state courts, the Petitioner

filed a Petition for Writ of Habeas Corpus with this Court. Gause v. Perry,

No. 3:16-cv-00631-FDW, 2017 WL 581331, at *1 (W.D.N.C. Feb. 13, 2017).

On February 13, 2017, the Court entered an Order granting the

Respondent’s Motion for Summary Judgment and denying the Petition for

Writ of Habeas Corpus. Id.1 The Petitioner appealed, and the Fourth Circuit

Court of Appeals dismissed the appeal on September 20, 2017. Gause v.

Perry, 697 F. App'x 220 (4th Cir. 2017).

         On August 2, 2020, the Petitioner filed a second Petition for Writ of

Habeas Corpus, which this Court dismissed as an unauthorized, successive

habeas petition. Gause v. Hooks, No. 3:20-cv-00306-MR, 2020 WL

6689358, *2-3 (W.D.N.C. Nov. 12, 2020) [Docs. 1, 12]. The Petitioner filed

a Notice of Appeal, which the appellate court dismissed on February 26,

2021. Gause v. Hooks, 837 Fed. App’x 1002 (4th Cir. 2021) (Mem.)

(unpublished).

         On March 8, 2021, the Petitioner filed the instant motion seeking relief

from judgment pursuant to Rule 60(b)(3),(6) and (d)(1),(3). [Doc. 26].


1   The Honorable Frank D. Whitney presiding.
                                           2

           Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 2 of 7
II.   LEGAL STANDARD

      Rule 60(b) permits a court to correct orders and provide relief from

judgment under certain circumstances, including mistake, newly discovered

evidence, fraud or misconduct by an opposing party, a void judgment or a

judgment that has been satisfied, or “any other reason that justifies relief.”

Fed. R. Civ. P. 60(b). The movant must also demonstrate “that his motion is

timely, that he has a meritorious defense to the action, and that the opposing

party would not be unfairly prejudiced by having the judgment set aside.”

Park Corp. v. Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1987). Rule

60(b) motions must be made within a reasonable time, and those filed under

Rule 60(b)(1) must be filed within one year from the date of judgment. Id.

      When seeking relief under Rule 60(b), the movant has the burden to

establish the grounds set forth in the motion and such grounds “must be

clearly substantiated by adequate proof.” In re Burnley, 988 F.2d 1, 3 (4th

Cir. 1992)(quoting Thomas v. Colorado Trust Deed Funds, Inc., 366 F.2d

136, 139 (10th Cir. 1966)). Relief under Rule 60(b) is an “extraordinary

remedy” to be applied only in “exceptional circumstances.” Compton v. Alton

S.S. Co., Inc., 608 F.2d 96, 102 (4th Cir. 1979).




                                      3

        Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 3 of 7
      Rule 60(d)(1) provides that courts may “entertain an independent

action to relieve a party from a judgment, order or proceeding.” Fed. R. Civ.

P. 60(d)(1). “Independent actions must ... be reserved for those cases

of ‘injustices which, in certain instances, are deemed sufficiently gross to

demand a departure’ from rigid adherence to the doctrine of res

judicata.” United States v. Beggerly, 524 U.S. 38, 46, 118 S.Ct. 1862, 141

L.Ed. 2d 32 (1998)(quoting Hazel-Atlas Glass Co. v. Hartford-Empire Co.,

322 U.S. 238, 244, 64 S.Ct. 997, 1000, 88 L.Ed. 1250 (1944)).

      Rule 60(d)(3) permits a court to exercise its inherent powers to set

aside a final judgment after one year if the movant provides clear and

convincing evidence of “fraud on the court.” Fox ex rel. Fox v. Elk Run Coal

Co. Inc., 739 F.3d 131, 136 (4th Cir. 2014). However, application of this rule

is generally limited to situations such as “bribery of a judge or juror, or

improper influence exerted on the court by an attorney, in which the integrity

of the court and its ability to function impartially is directed or impinged.” Id.

(quoting Great Coastal Express, Inc. v. Intl. Brotherhood of Teamsters, 675

F.2d 1349, 1356 (4th Cir. 1982)). The movant must demonstrate that the

fraud “not only ... involve[s] an intentional plot to deceive the judiciary, but it

must also touch on the public interest in a way that fraud between individual

parties generally does not.” Id.


                                        4

        Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 4 of 7
       Where a Rule 60 motion directly attacks the petitioner’s conviction or

sentence instead of seeking a remedy for a defect in the collateral review

process, the court shall treat such motion as a successive petition for post-

conviction relief. U.S. v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003). See

also Gonzalez v. Crosby, 545 U.S. 524, 531-33, 125 S.Ct. 2641, 162 L.Ed.2d

480 (2005)(concluding that a Rule 60(b) motion that directly challenges the

underlying conviction constitutes a successive post-conviction petition).

III.   DISCUSSION

       The Petitioner seeks relief from this Court’s Order dismissing his

Petition for Writ of Habeas Corpus and requests this Court reopen his

habeas proceeding and grant his petition. [Doc. 26]. The Petitioner alleges

that the Court committed plain error and abused its discretion in dismissing

his petition as successive and unauthorized. Id., p. 1-2. The Petitioner

claims that a fundamental miscarriage of justice has occurred based upon

the State destroying and fabricating evidence to secure his wrongful

conviction. Id., p. 1-4. The Petitioner argues that he properly exhausted his

state court claims and also appears to attempt to allege ineffective

assistance of counsel. Id.

       Aside from his conclusory and unsupported assertion that the Court

erred in dismissing his petition as successive and unauthorized, the


                                      5

         Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 5 of 7
Petitioner makes no further Rule 60 arguments. Despite labeling his motion

under Rule 60(b)(3),(6) and (d)(1),(3), the Petitioner provides no factual

assertions or support for any claim under these subsections of Rule 60. The

Petitioner’s claims of destruction of evidence and ineffective assistance of

counsel are not proper challenges that would entitle him to Rule 60 relief.

Rather, they are a continuation of the Petitioner’s ongoing attempt to attack

his underlying criminal conviction and sentence. Therefore, in substance, the

Petitioner’s Rule 60 motion constitutes a successive habeas petition.

      Because the Petitioner has not obtained the required authorization

from the Fourth Circuit to file a successive habeas action challenging his

conviction and sentence, his motion is subject to dismissal. See 28 U.S.C.

§ 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 153, 127 S.Ct. 793, 166

L.Ed.2d 628 (2007)(holding that district court lacked jurisdiction to consider

successive petition where petitioner failed to obtain authorization to file).

IV.   CONCLUSION

      For the reasons stated herein, the Petitioner’s Motion for Relief from

Judgment [Doc. 26] is dismissed. The Petitioner’s motion is a successive

and unauthorized petition for writ of habeas corpus, and he has not obtained

permission from the appellate court to file a successive motion.




                                       6

        Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 6 of 7
IT IS, THEREFORE, ORDERED that:

1.      The Petitioner’s Motion for Relief from Judgment [Doc. 26] is

        DISMISSED as an unauthorized, successive Section 2254

        petition.

2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the

        Rules Governing Section 2254 Cases, this Court declines to

        issue a certificate of appealability.

IT IS SO ORDERED.


                            Signed: April 12, 2021




                                      7

     Case 3:20-cv-00306-MR Document 28 Filed 04/12/21 Page 7 of 7
